Citation Nr: 0414543	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for epididymitis with 
atrophy of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he has bilateral hearing loss, 
tinnitus, an acquired psychiatric disorder, headaches, and 
epididymitis with atrophy of the left testicle as a result of 
service.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate these claims. 

I.  Service Records

The record shows that the veteran served on active duty from 
June 1968 to June 1970.  However, the veteran argues that his 
claimed disabilities on appeal (except for epididymitis) 
occurred in 1972 while stationed at Fort Chaffee, Arkansas.  
It thus appears that the veteran served on active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA) 
after he was separated from active duty in June 1970.  
Unfortunately, these records have not been obtained and 
associated with the claims file and such service has not been 
verified by appropriate government entities.  These records 
need to be obtained prior to appellate review.

II.  Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303(a) 
(2003).  For purposes of applying the laws administered by 
VA, hearing impairment will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003). 

The veteran claims that he suffers from bilateral hearing 
loss and tinnitus as a result of noise exposure in service.  
His DD Form 214 shows that his specialty number and title was 
that of an infantry director and fire crewman, thereby 
indicating that the veteran may have been exposed to acoustic 
trauma in service.  A May 1970 separation examination report, 
however, shows no evidence of hearing loss in either ear.  
Nevertheless, the absence of evidence of a hearing loss 
disability in service is not fatal to the veteran's claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The record shows that the veteran has a current hearing loss 
disability in his left ear for VA purposes.  At a VA 
audiological evaluation in June 2003, the examiner recorded 
the veteran's history of noise exposure in the Army from 106 
recoil rifle as a crew chief.  The veteran also reported 
tinnitus since the early 1970's.  Audiometric testing in both 
ears did not reveal a hearing loss disability for VA purposes 
based on auditory thresholds at designated frequencies.  
However, speech discrimination was 92 percent for the left 
ear, which clearly constitutes a hearing loss disability 
under 38 C.F.R. § 3.385.  

In light of this finding, the veteran should be afforded a VA 
audiological evaluation to determine whether it is at least 
as likely as not that he has a current left ear hearing loss 
disability as a result of acoustic trauma in service.  The 
examiner should also comment on the etiology and date of 
onset of the veteran's tinnitus.  See 38 U.S.C.A. § 5103A(d) 
(West 2002) (In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based  upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

III.  Social Security Administration Records

Finally, the record suggests that Social Security 
Administration (SSA) records may be available which have not 
been associated with the claims file.  In a December 1999 
statement, the veteran indicated that he had recently been 
approved SSA benefits.  However, it does not appear that 
these records have been obtained.  When VA is put on notice 
of the existence of SSA records, as here, VA must seek to 
obtain those records before proceeding with the appeal.  Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); see also Marciniak 
v. Brown, 10 Vet. App. at 204.  As such, all relevant SSA 
records need to be obtained and associated with the claims 
file, which may be potentially relevant to each of the issues 
on appeal.

Accordingly, the case is REMANDED for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the dates of his 
U. S. Army Reserve service including the 
specific dates of active duty, ACDUTRA 
and INACDUTRA during which he contends 
the claimed disabilities were incurred in 
or aggravated.  

2.  Thereafter, the RO should contact the 
appropriate government entity to include 
the National Personnel Records Center 
(NPRC), as well as any other appropriate 
State or Federal agency, and obtain 
documented verification of any and all 
periods of active duty (other than that 
from June 1968 to June 1970), and periods 
of ACDUTRA and INACDUTRA the veteran may 
have had after he was separated from 
active duty in June 1970.  Request copies 
of any service separation documents.

3.  The RO should also request and obtain 
copies of the veteran's service medical 
and personnel records for all periods of 
additional active service as well as 
ACDUTRA and INACDUTRA, regarding each of 
the above-verified periods of service.  
If no such service personnel or medical 
records can be found, or if they have 
been destroyed, ask for specific 
documented confirmation of that fact.

4.  The RO should obtain the veteran's 
Social Security Administration (SSA) 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

5.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from tinnitus and a 
left ear hearing loss disability as a 
result of service.  The examiner should 
review the claims folder and record the 
veteran's history of noise exposure both 
during and after service.  Following an 
examination and a review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hearing loss disability 
is related, even in part, to noise 
exposure during the veteran's period of 
service.  The examiner should also answer 
whether it is at least as likely as not 
that the veteran has tinnitus as a result 
of service.  A complete rationale for any 
opinion expressed must be provided.

6.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
continue to be denied, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 


desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




